      Case 1:21-cv-00142-CCC-CA Document 12 Filed 04/12/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD E. COOKS,                           :   CIVIL ACTION NO. 1:21-CV-142
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
            v.                             :
                                           :
ERIC BRADLEY, WARDEN                       :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 12th day of April, 2021, upon consideration of plaintiff’s

complaint, and for the reasons set forth in the accompanying Memorandum, it is

hereby ORDERED that:

      1.    The application to proceed in forma pauperis is GRANTED. (Doc. 8).

      2.    Plaintiff shall pay the full filing fee of $402.00, based on the financial
            information provided in the application to proceed in forma pauperis.
            The full filing fee shall be paid regardless of the outcome of the
            litigation.

      3.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/
            Warden, or other appropriate official at plaintiff’s place of confinement
            is directed to deduct an initial partial filing fee of 20% of the greater of:

                 a. The average monthly deposits in the inmate’s prison account for
                    the past six months, or

                 b. The average monthly balance in the inmate’s prison account for
                    the past six months.

            The initial partial filing fee shall be forwarded to the Clerk of the
            United States District Court for the Middle District of Pennsylvania,
            P.O. Box 1148, Scranton, Pennsylvania, 18501-1148, to be credited to
            the above-captioned docket number. In each succeeding month, when
            the amount in plaintiff’s inmate trust fund account exceeds $10.00, the
            Superintendent/ Warden, or other appropriate official, shall forward
            payments to the Clerk of Court equaling 20% of the preceding month’s
Case 1:21-cv-00142-CCC-CA Document 12 Filed 04/12/21 Page 2 of 2




     income credited to plaintiff’s inmate trust fund account until the fees
     are paid. Each payment shall reference the above-captioned docket
     number.

4.   The Clerk of Court is directed to SEND a copy of this Order to the
     Superintendent/ Warden of the institution wherein plaintiff is
     presently confined.

5.   Plaintiff’s complaint (Doc. 1) is DISMISSED for failure to state a claim
     upon which relief may be granted pursuant to 28 U.S.C. §
     1915(e)(2)(B)(ii).

6.   Plaintiff is granted leave to file an amended complaint on or before
     Tuesday, April 27, 2021 in accordance with this Order’s accompanying
     Memorandum.

7.   Failure to timely file a proposed amended complaint will result in the
     dismissal of this action without further notice of court.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner
                               United States District Judge
                               Middle District of Pennsylvania
